Citation Nr: 1142469	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  04-37 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to August 13, 2005, and as 50 percent therefrom. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jessica Cleary, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970, including service in the Republic of Vietnam from November 1967 to November 1968.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from November 2003 and April 2011 rating decisions of the Togus, Maine, and Providence, Rhode Island, Department of Veterans Affairs (VA) Regional Offices (ROs), respectively.  The November 2003 rating action addressed the increased rating claim, and the April 2011 rating denied entitlement to TDIU.

In April 2007, the Board remanded this case (then only involving the PTSD claim) for further development.
 
In a July 2008 rating decision, the Veteran's initial evaluation for PTSD was increased to 50 percent, effective June 26, 2008.  Thus, his initial rating became staged.

In a March 2009 decision, the Board further staged the Veteran's initial rating by revising the effective date of the increase to 50 percent beginning August 15, 2005.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  The Appellant, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand.  In a November 2009 Order, the Court granted the motion, vacated the March 2009 Board decision (except that the revised effective date of August 15, 2005, for the increase to 50 percent for PTSD was not disturbed), and remanded the case to the Board for further appellate review.

In September 2010, the Board remanded this case for further development.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2011.  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.   See 38 C.F.R. § 20.1304.  Following the hearing, in June 2011, he submitted additional evidence with a waiver of initial RO consideration. 


FINDINGS OF FACT

1.  Prior to April 29, 2003, the Veteran's PTSD was primarily characterized by anxiety, slowed speech, and homicidal and suicidal thoughts.

2.  From April 29, 2003, to August 15, 2005, the Veteran's PTSD was primarily characterized by sleep disturbance, irritability, intrusive thoughts, and anxiety.

3.  From August 15, 2005, the Veteran's PTSD has been primarily characterized by sleep disturbance, depression, hypervigilance, anxiety, and some social difficulties.

4.  From May 18, 2010, the evidence of record is at least in equipoise regarding whether the Veteran is unable to secure or follow substantially gainful employment as a result of his service connected disabilities.


CONCLUSIONS OF LAW

1.  Prior to April 29, 2003, the criteria for an initial disability rating of 70 percent, but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  From April 29, 2003, to August 14, 2005, the criteria for an initial disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).

3.  From August 15, 2005, the criteria for an initial disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).

4.  The criteria for a total disability rating based on individual unemployability due to service-connected disability have been met as of May 18, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.41, 4.3, 4.16(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's PTSD claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Regarding the TDIU claim, an October 2010 letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  In compliance with the Board's September 2010 remand, VA obtained additional VA treatment records dated after December 2007 and associated them with the claims file and then scheduled the Veteran for a VA examination.  Thus, there has been substantial compliance with the September 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Further regarding the duty to assist, the Veteran's statements in support of the claim are of record, including testimony provided at a May 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating - PTSD



Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3. 

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet App 119, 125-26 (1999),

With respect to the procedural history of this case, in a November 2003 rating decision, the RO granted service connection for PTSD and a 30 percent evaluation was assigned, effective October 21, 2002.  The Veteran appealed that decision.  During the pendency of the appeal, his evaluation was increased to 50 percent, effective August 15, 2005, pursuant to a March 2009 Board decision and implemented by a rating decision that same month.  The Veteran appealed the decision to the U.S. Court of Appeals For Veterans Claims (Court).  The Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand.  In a November 2009 Order, the Court granted the motion, vacated the March 2009 Board decision, except the portion which enacted the higher evaluation as of August 15, 2005, and remanded the case to the Board for further appellate review.  Based on the evidence discussed below, the Board has adjusted those stages.

As the medical records discussed below repeatedly refer to the Veteran's scores on the Global Assessment of Functioning (GAF) Scale, the Board notes that this scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  While a veteran's rating on the GAF scale is not dispositive, it is intended to quantify the severity of all of the Veteran's psychiatric impairments.  

A GAF score of 21 to 30 indicates behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or an major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A 61 to 70 GAF score indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

From October 21, 2002, to April 28, 2003

The Veteran's PTSD is currently rated 30 percent for the period from October 21, 2002, through August 14, 2005.  In order to warrant the next-higher evaluation of 50 percent, the Veteran's PTSD must be characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

VA treatment records show a positive depression screening in November 2002.

Vet Center records dated in February 2003 note the Veteran's complaints of anger, insomnia, flashbacks, nightmares, and difficulty emoting.  He reported that he did not have a close relationship with his daughters.  He also stated that he would have difficulty working in the same building as his supervisor, a situation that was avoided because the Veteran was a letter carrier.  Upon mental status examination he was oriented times three.  He was neat in appearance but was anxious.  The pace of his speech was retarded.  His memory function was normal and his affect was appropriate.  His motor activity was tense.  His judgment was good.  There was no evidence of a though disorder and he did not exhibit delusions, disorganized thinking, or hallucinations.  His appetite was average, without recent weight change.  His sex drive remained the same.  His energy level was low and he experienced sleep disturbance.  He reported suicidal thoughts, with a plan.  He also endorsed homicidal thoughts.

Based on the above, the Board concludes that the preponderance of the evidence is in favor of a 70 percent rating, but no more, for the Veteran's PTSD during the period in question.  In so finding, the February 2003 Vet Center is significant, as it reflects both suicidal and homicidal thoughts, as well as a suicide plan.    Additionally, this record noted that the Veteran's speech was slowed.  Resolving doubt in the Veteran's favor, the Board finds occupational and social impairment deficiencies in most areas, such as work, family relations, and mood.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Thus, for the period in question, his disability picture most nearly approximates the criteria for a 70 percent rating.  

While a 70 percent rating is deemed justified for the period from October 21, 2002, through April 28, 2003, assignment of the next-higher 100 percent evaluation is not warranted.  Indeed, the Veteran did not exhibit total occupational and social impairment as would be required to warrant a 100 percent rating.  For example, he did not exhibit impairment in thought processes, delusions, hallucinations, inappropriate behavior, inability to perform activities of daily living, disorientation to time or place, or significant memory loss.  Additionally, while the 70 percent rating is awarded based in part on the Veteran's reported suicidal and homicidal thoughts, there is no indication that he posed a persistent danger to himself or others.  

In sum, the Board determines that the preponderance of the evidence is in favor of the assignment of a 70 percent initial rating, but no higher, for the Veteran's PTSD prior to April 29, 2003.  38 C.F.R. § 4.7.

From April 29, 2003, to August 14, 2005

As gleaned from VA records dated on April 29, 2003, the Veteran's PTSD symptoms included nightmares, flashbacks, intrusive thoughts, insomnia, avoidance of stressful triggers, significant distress from traumatic triggers, some social isolation and detachment, difficulty sleeping, irritability, hypervigilance, exaggerated startle response, and anxiety.  He was groomed and dressed appropriately.  He stated that work stress increased his symptoms of worry and anxiety and that he would be retiring from his job in two weeks.  He was alert and oriented time four.  He was cooperative and pleasant and offered good eye contact.  He had no motor abnormalities.  His speech was normal in rate, volume, tone, and prosody.  His mood was nervous and his affect anxious.  He had adequate range and no lability.  His thought processes were linear, relevant, and goal-directed.  He denied suicidal and homicidal ideation and auditory and visual hallucinations.  There was no evidence of a formal thought disorder.  He had no ruminations or obsessional ideation.  His memory was grossly intact, as were judgment and insight.  A GAF score of 55 was assigned.  

VA treatment records dated in June 2003 reflect findings similar to those described in the above paragraph.  Records dated in August 2003 again show largely the same symptoms, except that his mood was now down, his affect dysthymic, and his judgment and insight were fair, particularly with regard to alcohol.  The Veteran felt less stressed since retiring, but was looking for a part-time job for financial reasons.  He reported putting off the job search because of anxiety.

VA treatment records dated in June 2003 note chronic PTSD symptoms, especially insomnia.  A GAF score of 55 was assessed.

Generally, the Veteran's treatment records show increased boredom and PTSD symptoms following his retirement.  He endorsed increased anxiety, alcohol abuse, and decreased motivation.

In October 2003, the Veteran underwent a VA examination.  At that time, he reported difficulty sleeping, recurrent combat-related memories that had increased since his retirement in May 2003, and feelings of guilt and dysphoria.  Again, he indicated his intention to seek part-time employment.  Mental status examination revealed a casually, but appropriately dressed, well-groomed, well-kempt man who appeared his stated age.  He was pleasant, cooperative, truthful, and a reliable informant.  There were no noted psychomotor abnormalities.  His speech was normal in rate.  He was soft-spoken and well articulated.  There was no evidence of any perceptual disturbance.  He was alert and well-oriented, with no gross signs of cognitive impairment.  His thought form was lucid and coherent, somewhat circumstantial, but responsive to redirection.  He was not tangential.  There was no evidence of any psychotic thought process.  His thought process was marked by a persistent and ruminative concern about his stressor, but he was not obsessional or delusional.  His affect was restricted in range, mildly labile, and content appropriate.  He reported occasional fleeting thoughts of suicide, but stated that he easily talked himself out of it.  There was no history of prior suicide attempts.  He denied active or current suicidal or homicidal ideation, urge, attempt, or plan.  He owned weapons for sport.  His insight and judgment were adequate.  Again, his GAF score was 55.  This examiner found that the Veteran did not meet the definition of unemployability.

As reflected in December 2003 Vet Center records, the Veteran reported low mood and a decrease in interest and enthusiasm.  However, he was feeling less depressed than at his prior visit.  He reported a decrease in alcohol use and sleep disturbance.

Vet Center records dated in August 2004 reveal complaints of anxiety, low mood, low energy, anhedonia, and some guilt.  There was no suicidal or homicidal ideation and no perceptual disturbances.  He was very active in local politics but expressed a desire to end his involvement within the next couple of years.  He reported drinking two beers, one night a week.  Objectively, he was alert and oriented times three.  He dressed casually, with good hygiene.  He was cooperative and engaged during the interview and made good eye contact.  His speech had no abnormalities and he exhibited no tremors, agitation, evoked potentials, or psychomotor retardation.  His mood was okay and his affect was restricted.  His thoughts were linear and goal-directed in form, without any readily identified delusions, paranoia, obsessions, suicidal or homicidal ideations, or evidence of suicidal or homicidal intent, action or plan.  The Veteran was able to contract for safety.  There were no auditory of visual hallucinations and he did not demonstrate overt response to internal stimuli.  His insight and judgment were good.  No cognitive ability deficits were noted.  His attention and concentration were within normal limits as evinced by his ability to understand information and reasonably discuss it with the interviewer.  There were no acute safety concerns.  The Veteran's alcohol abuse appeared to be controlled.  His GAF score was 55.  

September 2004 Vet Center records show identical mental status examination results.  

Treatment records dated in November 2004 note that the Veteran's role in local politics was time-consuming and contributed to his stress.  The Veteran stated that he planned to discontinue his involvement.

In an undated statement, submitted with his representative's December 2004 statement claiming an increase in symptoms, the Veteran reported that he continued to have problems with his ability to complete tasks, including household chores.  He also reported mental fatigue, memory troubles, lack of motivation, and a sense of foreshortened future.

January 2005 treatment records from the Vet Center reflect that the Veteran's sleep was disrupted by neck pain and anxiety.  He was irritable, suffered from intrusive thoughts, and continued to isolate.  Upon mental status examination, the Veteran had good hygiene, and was alert and oriented times three.  He was cooperative and made good eye contact.  The Veteran's speech was normal in all respects and he had no tremors, agitation, evoked potentials, or psychomotor retardation.  His mood was okay.  His affect was restricted.  His thoughts were linear and goal-directed in form without any readily identified delusions, paranoia, obsessions, or suicidal or homicidal ideations.  There were no auditory of visual hallucinations.  His insight and judgment were good.  No cognitive ability deficits were noted.  His attention and concentration were within normal limits as evinced by his ability to understand information and reasonably discuss it with the interviewer.  There were no acute safety concerns.  The Veteran's alcohol abuse appeared to remain controlled.  A GAF score of 55 was assessed.

In a letter dated March 2005, the Veteran's VA Readjustment Counseling Therapist, T.G.B., stated his intention to accompany the Veteran to his DRO hearing in the belief that the Veteran had suffered greatly from PTSD as a result of his combat experience.

As noted in May 2005 treatment records from the Vet Center, the Veteran was medicated to help with sleep, but he remained irritable.  The remaining findings were essentially identical to those noted in the January 2005 Veteran Center record, including a GAF score of 55.

Based on the above, the Board concludes that the preponderance of the evidence 
fails to support a rating in excess of 30 percent for the Veteran's PTSD from April 29, 2003, to August 15, 2005.  Again, the PTSD has been characterized by sleep disturbances, irritability, intrusive thoughts, and anxiety.   Despite such symptoms, the Veteran generally functioned satisfactorily, with normal self-care, communication skills, and thought processes.  Thus, the Board finds the Veteran's symptoms to most nearly approximate the criteria for a 30 percent evaluation in that they show occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

Although mindful that the symptoms noted under 38 C.F.R. § 4.130 are merely guidelines, the Board does find it significant that the evidence fails to reveal 
flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking, all of which are associated with the next-higher 50 percent evaluation.  The evidence does reflect some disturbance in motivation and mood, but this is found to be accounted for in the 30 percent evaluation.  Indeed, there is no showing that such disturbance here has led to difficulty in establishing and maintaining effective work and social relationships sufficient to cause occupational and social impairment with reduced reliability and productivity during the period in question. 

In sum, for the period from April 29, 2003, to August 15, 2005, the weight of the evidence is against assignment of a rating in excess of 30 percent.  

From August 15, 2005

From August 15, 2005, the Veteran is in receipt of a 50 percent rating for his PTSD.   In order to warrant the next-higher 70 percent evaluation, the Veteran's PTSD must be characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

On August 15, 2005, the Veteran was seen in an individual VA outpatient session.  At that time, he reported drinking eight to ten beers once a week.  He persistently re-experienced his stressor through recurrent intrusive thoughts, distressing memories, nightmares, and flashbacks.  He actively avoided environmental stimuli or triggers, thoughts or images that might remind him of the trauma.  A general state of increased arousal persisted, characterized by dissociative experiences when under stress, difficulty falling asleep or staying asleep, hypervigilance, and exaggerated startle response.  He appeared moderately well-groomed.  His mood was sad and anxious.  His affect was congruent and restricted.  He was pleasant and cooperative.  He made good eye contact and did not exhibit any psychomotor abnormalities.  His speech was normal in rate, volume, and tone.  His thought process was linear and goal-directed and there was no evidence of ruminations or delusions.  He denied perceptual disturbances and suicidal or homicidal ideations.  He was oriented times three.  His attention, concentration, memory, insight, and judgment were all grossly intact.  He was assigned a GAF score of 49.  The Veteran was found to have PTSD, anxiety, and dysphoria.  He frequently used alcohol to treat his anxiety and depression.

Vet Center records dated in March 2006 include results of a mental status examination.  At that time, the Veteran was oriented times three.  His affect was flat or blunted and motor activity was agitated or restless.  His judgment was good.  
As this examination was recorded by checking boxes corresponding with the appropriate symptoms, the symptoms regarding the Veteran's speech are somewhat confusing.  To that end, the examiner checked all three symptoms for speech: appropriate, rapid or pressured, and retarded pace.  The latter two at least appear to be in conflict.  There was no evidence of a thought disorder.  With regard to evidence of depression, the Veteran's appetite was average, he had recently gained twenty pounds over the course of two years, he had trouble sleeping due to racing thoughts and would wake up in cold sweats, he experienced decreased his sex drive, his energy level was low, and he reported fleeting thoughts of suicide, more so in the past.  He also reported homicidal thoughts in the past while serving in Vietnam.  The Veteran also reported going through depressive cycles and experiencing periods of irritability.  He had intrusive thoughts about Vietnam and was hypervigilant.  He stated that he operated on a fifty percent basis daily.

In a letter dated August 2006, the Veteran's VA Readjustment Counseling Therapist, T.G.B., again stated his intention to accompany the Veteran to his DRO hearing.  This letter also states that while the Veteran tended to minimize his symptoms, his wife believed them to be severe.  These symptoms included anger problems, mood swings, depression, isolation, overreaction, sleep disturbance, memory deficits, and overworking as a coping strategy.

A November 2006 VA outpatient treatment plan notes a GAF score of 49.

March 2007 VA group treatment records noted that the Veteran was running for election in April, but he stated that he hoped he would not win.  His GAF score was 55.

VA treatment records dated in May 2007 reflect that the Veteran lost the local election and had been feeling depressed for a couple months.  He also reported insomnia, daytime fatigue, and a recent increase in PTSD symptoms.  His affect was flat.  He expressed an interest in medication for his PTSD.

A June 2007 PTSD Clinic record notes that the Veteran was adjusting to losing the town council election and trying to relax.  A GAF score of 49 was reported.

Vet Center group progress notes dated November 2007 indicate that the Veteran's appearance was normal.  He was calm, normally alert, and contributed to the session.

A December 2007 VA primary care note states that the Veteran's affect was good.  While he was not medicated for his PTSD, he was receiving treatment.  He reported drinking six beers a day on weekends and was counselled to cut back.

Vet Center group progress notes dated January 2008 indicate that the Veteran's appearance was normal.  He was anxious and somewhat distracted, but contributed to the session.  He reported that everything aggravated him.  Progress notes dated one day later again indicate that the Veteran's appearance was normal.  He was calm and normally alert.  He contributed to the group.  Vet Center group progress notes dated April 2008 indicate that the Veteran was very neat, alert, eager, and contributed.  The Veteran complained of sleep disturbance, hypervigilance, and short temper.  He also stated that he had been pressured into running for Selectman in local government.

In June 2008 the Veteran underwent a VA examination.  At that time, he complained of stress with associated neck pain and sleep problems.  He often stayed at home.  He also endorsed items consistent with extremely depressed mood on a depression inventory.  The Veteran reported intrusive thoughts.  He reported nightmares occurring three times a week and flashbacks occurring three or four times a month.  He avoided thoughts, feelings, and conversations related to military service.  He reported loss of interest in activities he used to enjoy.  He reported sometimes feeling distant or cut off from others and was sometimes emotionally numb.  He reported some feelings of a foreshortened future.  He also reported some hypervigilance, irritability, and hyperstartle response.  Regarding relationships, the Veteran indicated difficulty expressing his feelings to his family.  He also noted that he had some "good close friends."  He played golf as a leisure activity and believed that the quality of his social relationships was good.

Objectively, the Veteran was pleasant, casually dressed, well groomed, and appeared younger than his stated age.  He was polite and made good eye contact.  He was alert and oriented times four.  There were no apparent motor abnormalities.  The Veteran spoke in a normal voice and his speech was normal in rate, volume and tone.  His memory appeared to be grossly intact, but was not formally assessed.  His mood was appropriate.  His affect was narrow in range, situationally appropriate and congruent with stated mood.  There were no abnormalities of thought process, thought content or perceptions noted.  Insight and judgment were intact and were considered adequate for making appropriate decisions.  The Veteran denied any active suicidal or homicidal ideation and denied any significant history of suicide attempt.  A GAF score of 50 was assigned.  The examiner found that the Veteran was moderately impaired in both social and occupational functioning.  This examiner felt that the Veteran's retirement and his compulsion to find something to occupy his time had somewhat exacerbated his symptoms, so that they were slightly more severe than when he was first diagnosed.

In a psychological evaluation dated July 2010, a private examiner found that the Veteran led a constricted and limited life.  Mental status examination revealed a high intelligence with a largely intact memory.  His speech was pressured and he was visibly anxious, more so when describing his military experience.  He experienced sleep disturbance, in which he was easily awakened.  His appetite was normal.  He was oriented times three.  The examiner found that the Veteran suffered from moderate to severe PTSD.  He further stated that the Veteran's PTSD symptoms became more pronounced upon his retirement, as the Veteran missed the structure of his regular employment.  That letter also pointed out that, while the Veteran had at times presented himself as having many friends, his wife disputed that and the Veteran himself acknowledged that he misstated that fact so as to appear more normal.

In October 2010, the Veteran underwent another VA examination.  At that time, he stated that his PTSD symptoms had remained roughly the same since his last examination.  He occupied his time with his positions as a member of the Board of Selectman and commander of a VFW post.  In the former position, he spent fifteen to twenty hours a month performing duties including attending five or six Board meetings per month and observing other town meetings.  In the latter position, he organized the annual parades.  Outside of these activities, the Veteran was not employed.  He reported having a good relationship with his wife, daughters, and brothers.  His leisure activities included watching football and baseball, fishing, and golfing with his brothers.  He stated that he drank three to six beers once or twice a week after playing golf or football games.  The examiner noted that the Veteran appropriately interacted with others, engages in social activities, is capable of basic activities of daily living, is able to meet family responsibilities, and is able to meet work demand and responsibilities.  

Upon mental status examination, the Veteran's mood was somewhat dysthymic and he was very focused.  He had no impairment of thought process or communication and no delusions or hallucinations.  He behaved appropriately during the session.  He had no current suicidal or homicidal thoughts, ideation, plans, or intent.  He reported passing thoughts "quite a while ago," but no plan.  He was able to maintain personal hygiene and basic activities of daily living.  He was oriented times four.  No memory or concentration issues were suggested.  No obsessive or ritualistic behaviour was present.  Speech was normal in rate and flow and there were no panic attacks.  He reported depressed mood daily in the morning, loss of energy, fatigue, feelings of worthlessness twice a week, and excessive or inappropriate guilt of self-blame.  He denied current suicidal ideation and past or current homicidal ideation.  He worried about safety issues, but denied having difficulty controlling the worries.  His impulse control was not impaired.  

Further regarding his symptoms, the Veteran slept for seven uninterrupted hours per night, except on occasions when there was a problem in town that he would run over and over in his mind.  He denied experiencing nightmares, but reported intrusive thoughts twenty times per day and recurrent images several times a day.  He avoided discussion of his stressor and war movies related to Vietnam, but stated that he could watch other war movies.  He disliked attending military ceremonies at cemeteries, but he did attend them.  He reported being close to his family and "a handful" of friends.  He experienced foreshortened future.  He also reported intermittent irritability and hypervigilance regarding safety and trust.  However, he did not have concerns about being in public places.  He reported hyperstartle response to unexpected touch, but not to loud noises.  He associated this with his difficulty hearing.  

The examiner found that the Veteran's PTSD caused clinically significant distress or impairment in social, occupational, or other areas of functioning.  Specifically, employment and quality of life were moderately affected whereas activities of daily living, routine responsibilities, family role, physical health, relationships, leisure activities, and schooling were not affected.  His employability was fair and he was not found unemployable.  The examiner noted that the Veteran was one of five members of the Board of Selectmen for the past 15 years, spending at least 15 hours per month as part of a council running his town and sitting on other committees as part of his role.  The Veteran did not report any difficulties with this position, but planned to retire to give young people a chance.  As part of this position, the Veteran had to interact with the public and consultants, approve contracts, be focused and organized, be an effective member of the team, and make frequent consequential decisions.  He reported no difficulty with concentration or memory.  He also reported being involved with veterans' organizations, including organizing an annual parade.  The examiner concluded that the Veteran's PTSD symptoms had not increased or substantially decreased since his last examination.  

In sum, the Veteran's psychiatric symptoms shown at the October 2010 VA examination were found to be mild and brief, but frequent.  The examiner concluded that the Veteran's ability to obtain or maintain substantially gainful employment was moderately impaired.  She assigned the Veteran a GAF score of 52.

In February 2011, the Veteran underwent a VA general medical examination.  This examiner noted that despite the Veteran's diagnosed PTSD, he appeared to have normal affect, mood, judgment, comprehension, comment, and behavior, without hallucinations or delusions.

At his May 2011 hearing, the Veteran testified that he was no longer receiving treatment for his PTSD because his counsellor had become sick.  He described his symptoms as involving daily thoughts of service and of his PTSD stressor.  He also had difficulty expressing his emotions, and exhibited hyperstartle response, frequent angry outbursts usually directed at his family, difficulty completing tasks, difficulty concentrating unless he was alone, difficulty remembering names, hypervigilance (as evidenced by placement of baseball bats throughout his home and "perimeter checks"), irritability, depression, and reclusion.  He also reported drinking alcohol with his brothers at the bar, which he said temporarily rid him of his service memories and body pains.  He further stated that all his symptoms had remained constant since prior to 2002.  

In a June 2011 statement, the Veteran's wife described symptoms including nightmares, trouble sleeping through the night, irritability, short temper, inability to relax, need to leave the house, hyperstartle response, placement of baseball bats around the house for security, hypervigilance, difficulty completing tasks, difficulty expressing emotions, tendency to overreact, limited socialization, discomfort with new people or situations, memory and concentration difficulties, and difficulty with authority figures.  She further stated that these symptoms had affected his prior employment, as he would get angry with his bosses and come home early.  By contrast, his current position on the Board of Selectmen had limited duties and placed him in a position of authority so that he did not have to answer to others.

Based on the above, the Board concludes that the Veteran's PTSD symptoms as of August 15, 2005, most nearly approximate the criteria for a 50 percent evaluation.  During this period, the PTSD has been primarily characterized by sleep disturbances, depression, hypervigilance, anxiety, and some social difficulties.  The Board finds these symptoms to most nearly approximate the criteria for a 50 percent evaluation in that they show occupational and social impairment with reduced reliability and productivity.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Specifically, the evidence shows disturbances of motivation and mood.  The Veteran's GAF scores fell within either the moderate or severe symptoms range throughout this period.  

In concluding that assignment of the next-higher 70 percent evaluation is not warranted, the Board further notes that the Veteran has consistently been appropriately groomed and fully oriented.  His speech has been consistently logical and normal.  While the June 2011 statement from his wife indicates that he checks his locks nightly, and will not allow noises at night, such as fans, this behavior, standing alone, does not indicate a disability picture commensurate with a 70 percent rating.  Moreover, while the Veteran reports depression, there is no indication that this symptom affects his ability to function independently, appropriately and effectively.  He has consistently denied suicidal or homicidal ideation and there is no record of violence on the Veteran's part.  He has seemingly been an effective member of the Board of Selectman, as evidenced by his continued reelection.   While the Veteran indicates that his social circle is limited, there is no indication that he has trouble maintaining effective relationships with his family, fellow members of the Board of Selectmen, or others within that circle.  Although there is some question as to the veracity of his statements about the quality of his friendships, it appears undisputed that he does play golf with other individuals.  Overall, then, the criteria for the next-higher evaluation of 70 percent have not been satisfied during the period in question.  

In sum, the Board determines that the preponderance of the evidence is against the assignment of a 70 percent initial rating for the Veteran's PTSD as of August 15, 2005.  38 C.F.R. § 4.7.

Extraschedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the staged schedular evaluations are not inadequate.  An evaluation in excess of those assigned is provided for certain manifestations of the Veteran's PTSD, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

Entitlement to TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, the Veteran has raised this issue of unemployability.  

The Veteran submitted a separate application for TDIU in August 2003, which was denied in a March 2004 rating decision.  More recently, entitlement to TDIU was denied in an April 2011 rating action.  The Veteran perfected an appeal as to that determination.    

The Veteran's representative has argued that the Veteran has been unemployable for the entire pendency of his PTSD claim.  Given the holding in Rice, an award of TDIU based on the Veteran's PTSD could be awarded as far back as October 21, 2002.

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.  "Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).

In addition to the evaluations for PTSD, described above, the Veteran's intertrigo is evaluated as 10 percent disabling, effective May 2, 1970, and his tinnitus is evaluated as 10 percent disabling, effective October 21, 2002.

Due to the staged rating awarded above, the Veteran's service-connected disabilities have resulted in a combined disability evaluation of 76 percent (rounded to 80 percent) from October 21, 2002, to April 28, 2003 (hereinafter "stage 1"), with the highest single disability evaluation being the 70 percent for PTSD.  See 38 C.F.R. § 4.25.  From April 29, 2003, to August 14, 2005 (hereinafter "stage 2"), the Veteran's combined disability evaluation was 43 percent (rounded to 40 percent), with the highest single disability evaluation being the 30 percent for PTSD.  Finally, since August 15, 2005 (hereinafter "stage 3"), the Veteran's combined disability evaluation has been 60 percent, with the highest single disability evaluation being the 50 percent assigned for PTSD.  


Stage 1

With regard to stage 1, the Board notes that during this time, the Veteran was employed full-time by the United States Postal Service (USPS).  Thus, the Veteran's work in such a capacity is evidence of his employability and TDIU is not warranted for this time period.

Stage 2

From April 29, 2003, to August 14, 2005, neither the Veteran's combined disability evaluation nor his highest single disability evaluation meet the percentage criteria for TDIU under 38 C.F.R. § 4.16(a).  Therefore, the Board must consider whether, despite this, he is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, so as to necessitate submission for extraschedular consideration in accordance with 38 C.F.R. § 3.321.  

During this staged period, the Veteran retired.  VA treatment records indicate that the Veteran retired from the post office in May 2003 after 34 years of employment.  Although the Veteran terminated his employment, his resulting unemployment alone is not enough to demonstrate unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Instead, the pertinent question is whether he is capable of performing the physical and mental acts required by employment.  

In his August 2003 TDIU application, the Veteran stated that he lost one or more days of work per week due to his disability.  He also checked the boxes indicating that he left his job at the United States Postal Service (USPS) due to his disability, did not expect to receive disability retirement or worker's compensation benefits, and had not tried to obtain employment since he became too disabled to work.  

In October 2010, the Veteran submitted a new VA Form 21-8940 (TDIU application).  He indicated that he became too disabled to work in May 2003, but later indicated that he had not left his last employment due to disability.  He indicated that he had not tried to obtain employment since he became too disabled to work.  This time, however, the Veteran stated that he had lost approximately two days of work per month due to disability and that he either received or expected to receive disability retirement benefits.  In her June 2011 statement, the Veteran's wife stated that his PTSD symptoms had affected his employment at USPS as he would become angry with his bosses and come home early.  The Veteran has also submitted records of his hours worked and pay received, but has not provided any context with which to interpret these records.  Indeed, it is unclear what his typical work hours should have been and also these records do not show whether a variation from his typical work schedule was due to illness, vacation, overtime work, or other reasons.  There is also no indication that the Veteran exceeded his allocated leave while working at USPS.  

In September 2003, USPS returned a completed VA Form 21-4192 noting that the Veteran's employment had terminated in retirement and that he was receiving retirement benefits.  USPS left blank the boxes on the form that asked for time lost and concessions made due to disability.  Thus, the Veteran's statements are in contradiction with the response received from his former employer, which indicates that the Veteran's retirement was not anything out of the ordinary.  

In a letter dated March 2008, the Veteran stated that he had retired early from his position at the post office due to pressure from his bosses that he was slowing down due to age, health, and medications, and that he was not given any accommodations for these factors.  The Veteran did not specify to what extent, if any, this perceived slowing down was associated with one or more of his service- connected disabilities, though the letter did reference neck and knee problems.  He also mentioned isolation, but did not indicate that such symptom, without regard to nonservice-connected conditions, resulted in his inability to continue working.    Later, in his consultation with the private vocational rehabilitation counselor who submitted the June 2011 Employment Evaluation, the Veteran reported attendance and performance problems during his employment with USPS, stating that he was cited for these problems by his supervisors and that ultimately led to his decision to retire.  These citations were not noted earlier and have not been included in the record.  Indeed, the bulk of the evidence of record show only that the Veteran retired once he became eligible to do so.  There is some indication that he had disliked his supervisor, but not that his PTSD symptoms prevented him from remaining at work.  These uncorroborated statements regarding performance problems, first made after several years after his retirement and after several years of pursuit of an unsuccessful TDIU claim are deemed not credible.  Thus, the termination of his employment with USPS is not evidence of his unemployability here.  See 38 C.F.R. § 4.16(a)(instructing that the nature of the employment and the reason for termination should be considered in all claims for TDIU).

Following his retirement, the Veteran repeatedly discussed with his doctors and  counselors his intention to find part-time employment.  However, there is no indication that he pursued this goal.  Likewise, there is no indication in the record that he was discouraged from pursuing part-time employment due to concerns about his physical or mental abilities.  While the record does not show full-time employment since his retirement, he has been actively involved in community organizations and in local politics as an elected official.  Vet Center treatment records dated February 2003 prior to his retirement note that the Veteran was Post Commander and the VFW and Chairman of the Town Council.  Later records repeatedly mention the stress he felt as a result of his work in local politics and his plans to discontinue this work.  However, the date range for such records indicates that the Veteran did not follow through on his plans to quit and instead continued his involvement.  See e.g., November 2004 and April 2005 Vet Center records.

Based on the above, the Board finds no compelling reason to submit this portion of the claim for extraschedular consideration in accordance with 38 C.F.R. § 3.321.  

Stage 3

Since August 15, 2005, the Veteran's combined disability evaluation has been 60 percent, with the highest single disability evaluation being the 50 percent for PTSD.   The Veteran's attorney has argued that all of the Veteran's disabilities, PTSD, intertrigo of both upper thighs and left axilla, tinnitus, and bilateral hearing loss, should be combined as a single disability for the purposes of TDIU, stating that they were all incurred in action.  Under this theory, the Veteran's combined 60 percent would then meet the percentage criteria under 38 C.F.R. § 4.16(a) for a single disability rated as 60 percent or more.  

The Veteran was awarded a Combat Infantry Badge during his service in the Republic of Vietnam.  His PTSD has been associated with his combat experience.  Combat is not implicated in the rating decisions granting service connection for the Veteran's intertrigo, tinnitus, or hearing loss.  The Veteran's hearing loss is currently noncompensable, therefore its relationship to combat is irrelevant to this discussion as it would not affect the disability evaluation percentage.
  
The July 1972 rating decision granted service connection for intertrigo based on his in-service treatment for a fungal infection in January 1969.  Previously, the Veteran had sought to associate this condition with exposure to herbicides as he was first treated for this upon his return from Vietnam.  See June 1980 Statement.  There is no indication, prior to the Veteran's attorney's argument in May 2011, that this condition was combat-related.  By contrast, while at the time of his February 2003 VA audiology examination, the Veteran reported that his tinnitus of the right ear had begun while he was a firing range instructor, in later records he associated his tinnitus with combat noise.  Based on this, the Board accepts the Veteran's representative's argument that his tinnitus was incurred in action, but not his intertrigo.  

The combined evaluation of the Veteran's PTSD and tinnitus is 55 percent (rounded to 60), which is sufficient to satisfy the percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  The remaining question for consideration is whether the Veteran is unemployable due to his service-connected disabilities.  
In this regard, the appropriate TDIU standard is not whether the Veteran is able to obtain any employment or to maintain marginal employment.  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) (holding that "mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant"  (quoting Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975)).  Rather, the standard is a subjective one and is whether the Veteran can obtain and maintain substantially gainful employment.  The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability, without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

As noted previously, the record indicates that the Veteran was very active in local politics prior to his retirement and has continued to serve as an elected official since retiring.  The evidence varies in terms of how much time the Veteran was required to devote to performing his duties for the Board of Selectmen with the range given being from 12 to 20 hours a month, consisting of meetings and other responsibilities that could be accomplished on the Veteran's own schedule.  See e.g., July 2010 private psychological evaluation, October 2010 VA examination.  This is clearly not a full-time position.  Additionally, the Veteran is nominally paid for his public service in that he only receives $1,500 per year as a Selectman, which is nearly $10,000 below the federal poverty threshold for one person.  See U.S. Census Bureau, Poverty Thresholds for 2010 by Size of Family and Number of Related Children Under 18 Years, http://www.census.gov/.html  (last visited October 24, 2011).  As the remuneration for this position is well-below the poverty line, his work in local politics is not sufficient to be considered substantially gainful employment and instead is deemed marginal employment.  See 38 C.F.R. § 4.16(a).  However, his success in this position is evidence in favor of his employability as it suggests that he possesses the mental abilities necessary to obtain and maintain employment.

The record indicates that the Veteran has gone to some lengths to keep himself busy since retiring.  Despite his recorded complaints about stress associated with his position and plans to discontinue his work in politics, the record shows that, barring the term in which he lost the election, he has worked as a local politician for approximately 15 years.  Shortly after his failed campaign, the Veteran became involved with the fish and game club and took a job as treasurer with the club to keep himself busy.  See January 2008 Vet Center records.  

In a letter dated March 2008, the Veteran referred to work he had done since his retirement as "odds and ends work of no great amount."  He further stated that depression and isolation prevented him from seeking new employment.

Shedding further light on the Veteran's activities since retirement is his May 2011 hearing testimony.  At that time, he explained that his position on the Board of Selectmen involved approving budgets and expenses.  He would attend meetings a few times a week during budget season, and essentially met just twice per month otherwise.  He testified that he would be unable to perform those duties full-time.  As for his position commanding the local VFW post, he explained that the post was mostly defunct, with no building and no meetings.  Regarding his role in planning the annual parade, he indicated that he was part of a 12-person volunteer committee, and was only responsible for a portion of the planning, not the whole parade.  

As noted previously, a VA examiner in June 2008 found that the Veteran had moderate impairment in the occupational domain.  He conceded that this impairment could have become severe if the Veteran had not been employed in a solitary and somewhat isolated position.  This examiner felt that the Veteran's retirement and his compulsion to find something to occupy his time had somewhat exacerbated his symptoms, so that they were slightly more severe than when he was first diagnosed.

The Veteran submitted additional evidence of unemployability in the form of a private psychological evaluation dated July 26, 2011 (but which was performed on May 18, 2010).  This private examiner found that the Veteran was unable to retain or sustain substantially gainful employment since his retirement, due to his service connected disabilities.  In so finding, this examiner indicated that the Veteran's work in local politics was limited to approximately 15 hours a week, and further noted that the Veteran was able to work at his own discretion and on his own schedule.  

The weight of the evidence between the Veteran's retirement and the above-described evaluation, which includes a contemporaneous finding of employability, does not support a finding of unemployability.  However, the Board accepts this evaluation as evidence of unemployability as of the date of the examination, May, 18, 2010.

Also supporting a grant of TDIU is a June 2011 Employment Evaluation, in which a private vocational rehabilitation counselor opined that it was at least as likely as not that the Veteran's PTSD symptoms rendered him unable to secure or follow substantially gainful employment.  This counselor found that the Veteran's position as a Selectman was not gainful employment.  Furthermore, she found that the Veteran would be unable to perform the duties of this position on a full-time basis.  That examiner further indicated that the Veteran has been unemployable since his retirement from USPS in May 2003.  However, for the reasons discussed extensively above, the weight of the record does not indicate unemployability prior to May 18, 2010.  Moreover, the examiner in July 2010 relied in part on the Veteran's reports of attendance and performance problems during his employment as a letter carrier, which were cited by his supervisors, influencing his decision to retire.  As noted above, the Veteran's claimed performance citations have not been substantiated and thus the component of the opinion finding unemployability since May 2003 is not probative.  

The Board acknowledges an October 2010 VA examination in which the Veteran was not found unemployable.  Again, the conclusion at that time was that  the Veteran's ability to obtain or maintain substantially gainful employment was moderately impaired.  

As noted above, the October 2010 VA examination reaches the opposite conclusion as the July 2010 and June 2011 reports on the question of unemployability.  Overall, the Board finds that the evidence is at least in relative equipoise on the question of whether the Veteran became unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities as of May 18, 2010.  In so concluding, the Board also acknowledges a February 2011 VA opinion finding that the Veteran was employable in a sedentary position.  However, the opinion referenced back and neck pain, which is not service-connected, and also contained contradictions, indicating at one point that the Veteran was "unable to work" but yet was not impaired with regard to sedentary employment.  Given the confusing and self-contradictory remarks in this opinion, it is not deemed to have probative value here.  

In conclusion, the record supports a grant of TDIU from the time of the May 18, 2010 private examination.  Prior to that date, entitlement to TDIU is not warranted.   In reaching these conclusions, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been appropriately applied. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation of 70 percent, but no higher, for PTSD prior to April 29, 2003, is granted, subject to the provisions governing the award of monetary benefits.

An initial evaluation in excess of 30 percent for PTSD from April 29, 2003, to August 14, 2005, is denied.

An initial evaluation in excess of 50 percent for PTSD as of to August 15, 2005, is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted as of May 18, 2010.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


